Citation Nr: 0939271	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder with polysubstance dependency, claimed as anxiety 
and depression, to include as secondary to service-connected 
chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1996 to May 
1997. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board sitting at the RO in 
June 2009.  A transcript of the hearing is associated with 
the claims file. 
 

FINDINGS OF FACT

1.  The Veteran was in sound condition at the time of 
acceptance into active duty service. 

2.  The Veteran's schizoaffective disorder, anxiety, and 
depression first manifested many years after service and are 
not related to any aspect of service. 

3.  The Veteran's service-connected chronic lumbar strain did 
not cause or aggravate his schizoaffective, anxiety, 
depression, and polysubstance abuse disorders.  


CONCLUSION OF LAW

The criteria for service connection for schizoaffective 
disorder with polysubstance dependency, claimed as anxiety 
and depression, have not been met.  38 U.S.C.A. §§ 105, 1101, 
1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 
3.307, 3.309, 3.310, 4.127 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in September 2005, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained 
extensive VA treatment records, Social Security 
Administration adjudicative records, and a VA medical 
examination.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army engineering unit.  He 
contends that his acquired psychiatric disorders first 
manifested in service or are secondary to or aggravated by 
service-connected chronic lumbar strain.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses).  However, mental retardation 
and personality disorders are not diseases or injuries for 
compensation purposes except as a secondary condition.  
38 C.F.R. § 4.127.     

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a nonservice-connected disability by 
a service-connected one is judged.

For claims filed after October 31, 1990, direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty and not the result of the 
veteran's own misconduct or as a result of his abuse of 
alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).

However, there can be service connection for compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Veterans must 
adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder.  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 
38 U.S.C.A. § 1110 permits a veteran to receive compensation 
for an alcohol abuse or drug abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-
connected disability.  Compensation is precluded in only two 
situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting 
condition alone are not sufficient to rebut the presumption 
of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).

In a November 1995 enlistment physical examination medical 
history questionnaire, the Veteran denied any symptoms of 
depression or nervousness and any pre-service mental health 
treatment.  The examiner noted no psychiatric abnormalities. 
 
The Veteran sought treatment in February 1997 for neck and 
upper spinal pain after body surfing.  A military examiner 
diagnosed thoracic back strain and restricted the Veteran's 
physical training activities.  In March 1997, the Veteran 
sought treatment for back spasms for the previous month and 
pain after performing exercises and carrying field equipment.  
An examiner diagnosed lumbosacral facet syndrome, prescribed 
medication, and scheduled instruction on body mechanics and 
flexibility exercises.  The treatment records do not contain 
a report of a discharge physical examination.  

Service treatment records also showed that the Veteran 
underwent a medical screening for symptoms related to stress 
in June 1996.  An examiner noted the Veteran's report of past 
thoughts of suicide but no current ideations.  The Veteran 
reported that a period of stress was over and that he was 
happy to be in the Army.  In February 1997, the Veteran 
underwent a mental health examination at a post clinic.  A 
physician noted that the Veteran displayed aggressive and 
hostile behavior and anxious and manic mood symptoms, but 
also noted full orientation with no memory, thought content, 
or thought process deficits.  The examiner did not comment on 
possible causes for the symptoms and did not diagnose a 
psychiatric disorder.  The physician noted that the Veteran 
was mentally responsible for his behavior, could distinguish 
right from wrong, and possessed sufficient mental capacity to 
participate in administrative judicial proceedings.   

Service personnel records showed that the Veteran was 
assigned to a unit in Hawaii and did not deploy to Southwest 
Asia or any other overseas location.  He received nonjudicial 
punishment for series of minor offenses in February 1997.  
The offenses included disrespect, failing to report to duty, 
damaging government property, and violation of a general 
regulation by using fireworks on post.  In March 1997, the 
Veteran's commanding officer recommended that an 
administrative discharge, noting that the Veteran showed no 
interest in conforming to military lifestyle and was a 
constant strain on morale and good order and discipline in 
his unit.  The Veteran waived an appearance at a hearing, and 
there is no indication that he submitted any statements in 
rebuttal.  The Veteran received a general discharge under 
honorable conditions.  

In August 1997, the RO granted service connection for chronic 
lumbar strain.

In June 1998, the Veteran sought VA benefits for 
homelessness.  In a questionnaire, the Veteran noted that he 
had previously worked full time but that he had been out of 
work for greater than 30 days because of his back disability.  
He denied any substance abuse or psychiatric problems.  

The claims file contains extensive records of subsequent VA 
substance abuse in-patient and outpatient treatment and 
records of evaluations by clinicians for the Social Security 
Administration. The Board has reviewed all of the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence. Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to the claim.

In September 1998, March 1999, December 2000, August and 
September 2000, and May 2001, the Veteran sought VA in-
patient treatment for heroin abuse.  In September 1998, a VA 
examiner noted the Veteran's report of living in a shelter 
since May 1997.  The Veteran reported use of marijuana from 
age 8 to 18 and hallucinogenic substances from age 15 to 18.  
In March 1999, the Veteran reported use of crystalline 
methadone and marijuana as well as alcohol abuse in service.   
In December 2000, a VA examiner noted the Veteran's report of 
the use of heroin for most of his adult life.  In March 2001, 
a VA social worked noted the Veteran's reports of a history 
of unemployment, financial distress, unstable family and 
living arrangements, and previous criminal activity including 
36 months of incarceration.   However, the Veteran denied any 
emotional problems or psychiatric symptoms.  The Veteran did 
not refer to any events or treatment in service.  A physician 
reviewed the results of laboratory tests and diagnosed opiate 
dependence and prescribed detoxification and group therapy.  

In February 2002, the Veteran received inpatient VA treatment 
and was diagnosed with opiate dependence, cocaine abuse, and 
a personality disorder.  The Veteran reported that he had 
been treated at age 14 for depression but did not report any 
events or mental health treatment in service.  Subsequently, 
the Veteran underwent inpatient treatment for abuse of 
opiates, cocaine, and alcohol.  In April 2003, an examiner 
noted the Veteran's report that he had been using heroin for 
five years.  Examiners noted that the Veteran was homeless, 
worked for short periods of time on many jobs until 2004, and 
experienced financial distress and a lack of support from 
family or friends.  Examiners noted symptoms of depression, 
suicidal and homicidal ideations, the latter directed at a 
landlord.  The Veteran reported reinjuring his back on 
several occasions in the workplace and in motor vehicle 
accidents.  The Veteran did not report to his clinicians any 
symptoms related to service other than his back injury that 
precluded manual labor in construction work using skills for 
which he had received training in the Army.  Examiners who 
evaluated the back disorder noted that the Veteran 
experienced recurrent back pain, but imaging studies showed 
no spinal disease. 

In October 2004, a private psychologist examined the Veteran 
for the Social Security Administration.  The psychologist 
noted the Veteran's report of treatment for an attention 
deficit as a child and treatment for drug and alcohol abuse 
while in service.  The Veteran reported that he had been 
discharged because of his back disability and that he could 
not obtain a job because he did not own the correct clothing.  
The psychologist diagnosed opiate dependence, polysubstance 
abuse, a mood disorder (possibly substance-induced), and a 
personality disorder.   A physician also examined the 
Veteran's back and diagnosed low back pain without signs of 
neurological deficits.  X-rays showed some mild facet 
sclerosis at one level but otherwise normal alignment and 
disc spacing.  The physician noted that the Veteran should 
avoid twisting, pushing, pulling and bending activities and 
prolonged sitting and recommended conservative treatment.  In 
May 2006, another psychologist performed a mental functional 
capacity assessment, noting a review of the extensive VA 
substance abuse intervention and the antisocial personality 
diagnosis.  The psychologist noted that the Veteran should be 
able to work if he were to stop drug and alcohol abuse.  The 
Social Security Administration denied benefits for drug and 
alcohol addition and personality disorder. 

In April 2006, the RO denied service connection for 
depression and anxiety. 

In November 2006, the Veteran underwent VA neuropsychological 
testing and evaluation.  The examining psychologist noted 
that the Veteran had been hospitalized five times since July 
2005 for mental health reasons including suicide ideation.  
The Veteran reported pre-service treatment for attention 
deficit and dyslexia and that he experienced hallucinations, 
physical abuse by neighborhood gangs, sexual abuse by 
babysitters, and being subjected to satanic rituals prior to 
service.  He contended that the pre-service events and 
treatment were the beginning and cause of his problems.  
However, the Veteran also reported that he became a member of 
a gang and enjoyed hurting others.  Although he had 
previously told examiners that his mother had died, the 
Veteran reported on this occasion that he discovered that his 
mother was alive.  Regarding Army service, the Veteran 
reported only that he was trained in construction.  He did 
not mention any psychiatric symptoms or related events in 
service or discuss his back disability.  The examiner noted 
that the records showed that the Veteran was discharged for 
misconduct, and the examiner noted that a reason for the 
misconduct discharge included smoking marijuana.  The 
examiner also noted that the Veteran was incarcerated from 
June to August 2006 for parole violations.  The psychologist 
documented a very detailed examination and diagnosed 
schizoaffective disorder, depressive type, opioid dependence 
in partial remission, and an antisocial personality disorder.  
The psychologist associated the disorders with substance 
abuse, homelessness, unemployment, family and legal issues.  

The same month, a VA physician evaluated the Veteran's back 
disability.  The Veteran reported pain in the lower spinal 
region radiating to the legs with flare-ups twice per week.  
The Veteran did not use medication, braces, or support 
devices for mobility.  He was unable to participate in sports 
or walk extended distances.  On examination, there was a full 
range of motion with pain.  The physician noted no strength, 
reflex, or neurological deficits.  X-rays were normal.  The 
physician diagnosed chronic lumbar strain at least as likely 
as not related to post-service motor vehicle and on-the-job 
accidents.  

Also in November 2006, another VA physician performed a 
mental health examination, noting a full review of the claims 
file and medical records including the earlier 
neuropsychological examination.  He noted that the Veteran 
had also been diagnosed with hepatitis C and carpal tunnel 
syndrome after service.  Although the Veteran was diagnosed 
with several psychiatric disorders after service, the 
physician noted that there was little or no mention in the 
history of anxiety or depression related to back pain and 
that the Veteran did not suggest any association during his 
examination.  The Veteran reported that he had not used drugs 
since May 2006.  The physician noted that the Veteran had an 
extensive mental health history dating back to childhood that 
continued into his adult years but that the service-connected 
back strain neither caused nor aggravated the mental health 
issues.  The physician did not address whether any other 
aspects of military service caused or aggravated the mental 
disorders.  

In an April 2007 notice of disagreement, the Veteran 
contended that his psychiatric disorders began in service.  
He reported that his platoon sergeant and other soldiers sold 
drugs to him and that his sergeant was harassing him.  He 
reported that received psychiatric treatment in Hawaii in 
1997 but was turned down for further care.  

The claims file contains correspondence with civil 
authorities that showed that the Veteran was incarcerated 
from January 2008 to December 2008.  

In an October 2007 substantive appeal, the Veteran contended 
that he had never used drugs or alcohol until he starting 
doing so in the Army where is was made mandatory by his 
supervising sergeants.  The Veteran noted that he was sent 
for psychiatric treatment after threatening to kill his 
platoon sergeant. 

In a June 2009 Board hearing, the Veteran contended that his 
psychiatric disorders were caused or aggravated by his 
service-connected lumbar strain. He stated that he never had 
psychiatric treatment prior to service, was raised in a 
"Christian family ... in  the suburbs" and did not use drugs 
prior to injuring his back.  He stated that he did not 
receive psychiatric treatment in service.  Rather, he stated 
that when he reported that he had threatened his sergeant's 
life, he was taken to a mental health facility where he was 
told to retract his report and was discharged one week later.  
The Veteran stated that he was under the influence of drugs 
at the time of the November 2006 examinations, contrary to 
his earlier statement to the examiner that he had not used 
drugs since May 2006.  He described his back symptoms and how 
they prevented him from performing construction work and 
participating in sports and recreational activities.  The 
Veteran stated that he stopped using drugs in January 2008 
and was currently drug free but that he continued to 
experience anxiety and depression because of the limitations 
imposed by his back disorder.    

As a preliminary matter, the Board concludes that the Veteran 
was in sound condition when accepted into active duty 
service.  The Board acknowledges the Veteran's statements to 
clinicians that he was diagnosed and treated for attention 
deficit and dyslexia prior to service, that he was physically 
and sexually abused as a child, and that he used various 
illegal substances prior to service.  The Veteran is 
competent to report his activities prior to service and that 
he was told of certain diagnoses.  However, the Board places 
very low probative weight on his statements as they are 
inconsistent with other statements made to clinicians and to 
the Board at the June 2009 hearing when he denied pre-service 
psychiatric care or drug use, reported no occurrences of 
physical or sexual abuse, and stated that his substance abuse 
use started only after a back injury and under pressure from 
his Army supervisors.  Furthermore, the Veteran denied any 
psychiatric symptoms or treatment at the time of his 
enlistment physical examination.  Regardless, there is no 
competent medical evidence of a pre-service psychiatric 
disorder.  Therefore, the presumption of a sound condition is 
not rebutted and the criteria for aggravation of a pre-
service disability are not applicable in this case.    

The Board concludes that direct service connection for a 
schizoaffective disorder, with polysubstance dependency and 
anxiety and depression is not warranted.  Service treatment 
records showed that the Veteran was twice evaluated for 
mental health symptoms.  Early in his tour of duty in June 
2006, the Veteran denied any current psychiatric symptoms, 
and the examiner noted no disorders.   The Veteran was 
evaluated shortly after receiving nonjudicial punishment in 
February 1997.  The examining physician noted hostile 
behavior and an anxious and manic affect but found the 
Veteran able to participate in administrative discharge 
procedures and did not diagnose a psychiatric or personality 
disorder.  The Board concludes that the Veteran's statements 
that he was enticed or forced to use drugs or that he openly 
threatened his platoon sergeant are not credible because such 
behavior would have been the subject of additional charges 
and discipline.  The Veteran was not discharged for substance 
abuse but rather for a pattern of other misconduct including 
disrespect, failure to obey regulations, and destruction of 
property.  Furthermore, the Veteran was provided a mental 
health examination.  He was afforded the opportunity for 
legal counsel and to present any relevant evidence relating 
to his administrative discharge and declined to do so.   

Post-service VA treatment records showed that the Veteran 
reported homelessness starting at the time of discharge.  The 
first encounter for substance abuse treatment was in 2000 and 
VA treatment continued until the present except during 
periods of incarceration. As noted above, service connection 
is not warranted for misconduct including the use or 
dependency on illegal drugs or alcohol.  The earliest 
diagnosis of schizoaffective disorder was in November 2006, 
many years after service and after extensive drug abuse.  The 
psychologist who made the diagnosis accepted the Veteran's 
reports of pre- and post-service family and personal history 
and concluded that the disorders were associated with 
substance abuse, homelessness, unemployment, and family and 
legal issues but not with any events or treatment in service.  

The Board is mindful that there is no clear medical opinion 
discounting a possible relationship between the current 
disorder and the contended events in service.  The duty to 
assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this 
case, the Board concludes that the only evidence to suggest 
an association between the current acquired psychiatric 
disorder, separate from any drug dependency, is the Veteran's 
own statements to VA adjudicators and to the Board.  However, 
the Board notes that the Veteran never discussed his Army 
experiences with any treating clinician, and the VA physician 
who reviewed the entire claims file noted that none of the 
clinicians throughout the history of treatment associated any 
of the Veteran symptoms with any events in service.  As the 
Board finds that the Veteran's lay statements of compelled 
drug use, threats to supervisors, and psychiatric care not 
credible, the criteria for an additional opinion regarding a 
nexus to service is not required.  Moreover, even if 
compelled by his supervisors, the Board concludes that 
polysubstance abuse in or after service is willful misconduct 
for which service connection is not available. 

The Board finally concludes that service connection for 
schizoaffective disorder, polysubstance dependence, and 
anxiety and depression secondary to the service-connected 
chronic lumbar strain is not warranted.  The Board 
acknowledges the Veteran's statements to the Board and to 
clinicians that his disorders arose after a back injury in 
service and from an inability to perform construction work to 
earn a living after service.  The Board carefully reviewed 
the records of examination of the back since service, noting 
that the disability has been rated as 20 percent disabling, 
later reduced to 10 percent disabling.  Examiners have 
indicated that the Veteran is limited in several physical 
activities associated with manual labor and in extended 
walking and standing.  Nevertheless, an SSA functional 
capacity evaluator noted in 2004 that the Veteran would be 
able to work absent drug and alcohol abuse.  The Board places 
greatest probative weight on the opinion of the VA physician 
in November 2006 who reviewed the entire record and concluded 
that the Veteran's back disability did not cause or aggravate 
his psychiatric disorders.  

Regrettably, the weight of the credible and probative 
evidence demonstrates that the Veteran's current 
schizoaffective disorder, anxiety and depression first 
manifested many years after service and are not related to 
any aspect of active service or secondary to service-
connected chronic lumbar strain.  Service connection is not 
otherwise warranted for polysubstance abuse or personality 
disorder.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for schizoaffective disorder with 
polysubstance dependency, claimed as anxiety and depression, 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


